          Case 1:20-cv-01397-JPO Document 13 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TIMES THREE CLOTHIER LLC,
                      Plaintiff,
                                                                    20-CV-1397 (JPO)
                        -v-
                                                                          ORDER
 MCCUBBIN HOSIERY, LLC,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Defendant was served on June 25, 2020. However, no appearance has been entered on

Defendant’s behalf, and no response to the complaint has been filed in the allotted time. Plaintiff

has not moved for a default judgment.

       Plaintiff is directed to notify the Court whether it intends to move for default judgment,

or if it has received any communication from Defendant or its counsel regarding a response to

the complaint.

       If Plaintiff fails by September 15, 2020, to either (1) file a letter concerning the status of

the case, or (2) move for default judgment against Defendant, the action may be dismissed for

failure to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendant.

       SO ORDERED.

Dated: September 1, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
